Martoche, J.P., and Green, J. (dissenting).
We respectfully dissent. As noted by the majority, we concluded on a prior appeal *1651in this case with respect to the first petition seeking to stay the arbitration in question that the “ ‘[arbitration should be stayed, not permanently, but pending the determination of the issue [s] of insurance coverage’ ” in a declaratory judgment action commenced in Pennsylvania by New Hampshire Insurance Company (NHIC), the petitioner in appeal No. 1 and a respondent in appeal No. 2 (Matter of AIG Claims Servs., Inc., v Bobak, 39 AD3d 1178, 1179 [2007]). At the time of the prior appeal, the Pennsylvania action had been pending for over five months. Another 14 months had elapsed when NHIC commenced the second proceeding in New York seeking to stay the arbitration. NHIC does not dispute that it did nothing further, in the Pennsylvania action or otherwise, to resolve the insurance coverage issues. Contrary to the view of the majority, we conclude in appeal No. 1 that Supreme Court properly interpreted our prior order when it denied NHIC’s petition in the second proceeding to stay the arbitration. “A stay can be a drastic remedy, ‘on the simple basis that justice delayed is justice denied’ ” (660 Riverside Dr. Aldo Assoc. v Marte, 178 Misc 2d 784, 786 [1998]). The stay in our prior order was not of indefinite duration and was not intended to allow NHIC to benefit from its inactivity. Indeed, in our view the court properly concluded that NHIC unreasonably delayed the determination of the issues of insurance coverage and thereby waived its right to seek a further stay of the arbitration (see Progressive Northeastern Ins. Co. v Vandusen, 22 Misc 3d 1128[A], 2009 NY Slip Op 50321[U], *2-3; see also Matter of Connecticut Indem. Ins. Co. [Laperla], 21 AD3d 1262 [2005]).
We further conclude that, contrary to the view of the majority in appeal No. 2, the court properly confirmed the arbitration award. NHIC “did not meet its heavy burden of demonstrating that the arbitrator’s award is violative of a strong public policy . . . [or] totally irrational or clearly exceeds a specifically enumerated limitation on the arbitrator’s power” (Matter of Buffalo Professional Firefighters Assn. Local 282 [City of Buffalo], 12 AD3d 1087, 1088 [2004] [internal quotation marks omitted]). We therefore would affirm the order and the judgment in appeal Nos. 1 and 2, respectively. Present — Martoche, J.P., Smith, Peradotto, Green and Pine, JJ.